Title: To Thomas Jefferson from Ephraim Kirby, 1 July 1804
From: Kirby, Ephraim
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Fort Stoddert July 1st. 1804
               
               A few days since, I was honored with your letter of April 10th. from Monticello, together with the Commission therein mentioned. No exertions shall be wanting to render myself useful to the public, and to justify the confidence reposed in me.
               The Board of Commissioners have for sometime past delayed to close the business before it, from an apprehension that the law had undergone material amendments during the last session of Congress; but having no advice from the seat of government on this subject, nor any certain information, the business will probably be concluded in a few days, and the Board dissolved.—
               On the 7th. of April, 20th. of April and 1st. of May, I wrote particularly concerning this country; I hope those letters have been received. No interesting occurence has happened since, except that a small detachment of a Serjeant and fifteen men on their way from New Orleans to this Post with Contractors stores for the use of the Garrison, was detained a length of time at Mobile by the Spanish Comdt. of that place. a duty of 12 per Cent. upon the Stores, was demanded and paid; the men were still detained until the Govr. of West Florida, at Pensacola was consulted, who permitted them to pass.—Every thing at the mouth of this River appears menacing to the peace of the country.—The american inhabitants on the Tombigbee are impatient of their situation I have endeavoured to render them as contented as possible, by assuring them, that the Government of the United States, would not forget this section of its territories, and that every thing practicable would be effected for its relief.—
               I am Sir, with the highest respect Your Obedt. Servt
               
                  
                     Ephm Kirby
                  
               
               
                  July 2nd.
                  Should a Treaty be held with the Indians in this part of the United States for the further extinguishment of their claims to lands, permit me to say, that I think the public will do well to avail itself of the services of Joseph Chambers Esqr.—This Gentn. is respected by the Indians, and is not only generally well informed, but particularly so in whatever relates to this subject.—If my own services are required on such an occasion, they will be yeilded without reluctance.
               
               
                  
                     Ephm Kirby
                  
               
            